AMENDED AND RESTATED

ELECTRIC SERVICE CONTRACT




THIS AMENDED AND RESTATED ELECTRIC SERVICE CONTRACT, entered into as of November
06, 2008 between JEA, a body politic and corporate existing under the laws of
the State of Florida, hereinafter called the Authority or JEA, and the FLORIDA
PUBLIC UTILITIES COMPANY, a Florida Corporation hereinafter called the Company.
Individually, Authority or Company may be referred to as "Party" and
collectively, the Authority and Company may be referred to as "Parties".

RECITALS

WHEREAS, JEA (formerly Jacksonville Electric Authority) and Company entered into
the original Electric Service Agreement on January 29, 1996 (hereinafter "1996
Agreement"); and

WHEREAS, the 1996 Agreement was amended by the Parties by that certain amendment
dated February 7, 2000 (the “2000 Amendment"); and

WHEREAS, the Parties entered into a subsequent amendment dated September 25,
2006 (the "2006 Amendment"); and

WHEREAS, the Parties believe that it is in their best interests to Amend and
Restate the 1996 Agreement to incorporate the 2000 and 2006 Amendments, and
provide certain new amendments.

IN CONSIDERATION OF THE PREMISES AS SET FORTH HEREIN, and the mutual covenants
and agreements hereinafter contained, the parties agree as follows:

Section 1.  Scope of Contract

Subject to the terms and conditions hereinafter set forth, the Authority shall
sell and deliver to the Company and the Company shall purchase and receive from
the Authority its full requirements for electric energy required by the Company
herein described except that which may be generated by the Company in cases of
emergency with its owned generation or which may be received from a co-generator
or small power producer which the Company is legally obligated to accept under
the rules of any agency having such jurisdiction. The Company shall not purchase
electric energy elsewhere without the written consent of the Authority unless
the Authority fails to furnish energy.

Section 2.  Term and Termination of Contract

(a) The Term shall commence at hour ending 0100 hours, January 1, 2008, and end
at hour ending 2400 hours, on December 31, 2017 ("Ten Year Term"). The parties
may, by mutual agreement at least thirty (30) months prior to the expiration of
the Ten Year Term, extend the Ten Year Term for a period that may be mutually
agreed upon by the parties.

(b) If the Florida Public Service Commission (FPSC) rejects or fails to approve
in a timely manner any part of Company's request to adjust its fuel related
costs based on the rates and prices that Company has agreed to pay Authority
pursuant to this Agreement, the parties shall, in good faith, negotiate such
amendments as may be appropriate to address the FPSC's concerns. Company shall,
in its discretion, take such actions to appeal any FPSC determination, and
Authority shall, in its discretion, assist in such efforts.

(c) If the FPSC rejects or fails to approve in a timely manner any part of any
such request by Company to adjust its fuel related costs due to a rate
adjustment under this Agreement, and the Parties negotiate but are unable to
agree to changes to this Agreement to address FPSC concerns, then at Company's
option, Company may terminate this Agreement by providing written notice to
Authority at least one year before Company's proposed date of termination of
this Agreement (the "notice period"). The rates as determined under this
Agreement as appropriate will apply during the notice period.

Section 3.  Rates

The following rates shall apply during the Ten Year Term:

(a)

 For the billing period commencing 1/1/2008 through 12/31/2008:

i.

The Demand Charge shall be $7.00/kW-month

ii.

The Fuel Rate Shall be the Retail Tariff Fuel Rate, as set by the Authority from
time to time.

iii.

The Other Energy Rate shall be $0.003/kWh.

(b) For the billing period commencing 1/1/2009 through 12/31/2017:

i. The Fuel Rate shall be the Retail Tariff Fuel Rate, as set by the Authority
from time to time.

ii. Rates shall be set by the JEA Board of Directors in public meetings. Notice
of such meetings will be given Company at least 30 days prior to such meetings.
Rates shall be set to recover the fully allocated costs of serving Company based
upon the Cost of Service Principles as defined in Section 3(f).

(c) During the term of this Agreement, Authority may retain reasonably
credentialed and experienced electricity cost of service and rates consultants
to assist Authority in preparing cost of service models, studies and reports.
These studies shall follow the principles set forth in Section 3 (f). Authority
will bear the costs of such consultants.

(d) Authority may update its cost of service study, where such study follows the
principles set forth in Section 3(f), and adjust Company rates no more
frequently than every two years, unless Authority adjusts its retail base rates
sooner, in which event Authority may adjust Company rates at the time of the
retail base rate adjustment. All invoice charges and billings by Authority to
Company for services rendered, cannot be changed retroactively as a result of
changes in rates resulting from Authority's cost of service study.

(e) Except as may be expressly stated in this Agreement, the parties agree that
nothing herein shall be construed as a waiver of any rights of Company or
Authority. Further, the parties agree that nothing herein shall be construed as
the Company or Authority's consent or submission to the jurisdiction, or the
scope of current jurisdiction, of any regulatory authority that does not,
independently of this Agreement, have jurisdiction over the Company or
Authority.

(f) Cost of Service Principles

i. Purpose of COS Methodology. The Cost of Service (COS) Methodology determines
the allocated share of Authority's Electric Revenue Requirements attributable to
Company for the services provided by Authority to Company.

ii. Authority's Revenue Requirements are determined on a cash needs basis at the
direction of the Authority's Board and currently include debt service expense
and coverage amounts, reserve funds, operating and maintenance expenses
including fuel and non-fuel purchased power, capital outlay, taxes and levies
including contributions to the City of Jacksonville, an allocated share of
general overhead expenses, and expenses related to general plant and related
facilities.

iii. Comparability.  Authority shall apply the COS Methodology in a manner that
is not unduly discriminatory to Company, such that the total allocated cost of
service for the Company shall be no greater than that implied for any other
wholesale customer similarly situated as Company. The level of total charges
paid by Company shall not be significantly greater than the allocated cost of
service level implied by the COS Methodology.

iv.

The COS Methodology shall allocate the Authority's non-fuel Revenue Requirements
to the Company on bases that reflect the peak electric demands and electric
energy provided by the Authority to wholesale and retail customers.

v.

Price Terms including non-fuel energy charges and demand charges, shall not
deviate significantly from that implied by the demand and energy related costs
attributable to Company, which result from the COS Methodology.

(g) Termination of Transmission Service:

On January 1, 2008, Authority will no longer provide transmission service under
the terms of this Agreement. Rather on or before January 1, 2008, Company must
apply to and obtain Network Transmission Service from Authority, as defined by
the procedures of the Authority's Open Access Transmission Tariff (OATT).

(h) JEA Resources:

Authority will continue to supply Company capacity and energy requirements from
the system generation resources of Authority which may be augmented by
additional system generation resources in the future. No particular generation
resource of the Authority is specifically committed to supplying the generation
services provided under this Amendment. Company has no right to any particular
resource of the Authority.

(i)  Ancillary Services:

Authority hereby agrees to supply, as part of the generation services herein,
services identified as Schedules 3 (Regulation Reserves), 4 (Energy Imbalance),
5 (Spinning Reserves), and 6 (Supplemental Reserves) in the OATT in order to
facilitate self-supply of these services by Company. Provision of these services
is included in the rates for generation service in this Section 3. Authority
shall not charge for Reactive Supply and Voltage Control under this agreement,
as the costs for such services shall be charged under the OATT.

> Section 4.  Payments

Payments for the service rendered hereunder to the service location shall be
made monthly on submission of a bill containing a statement of meter readings at
the beginning of the billing period, end of the billing period, meter constants,
energy consumption and demand, and such other pertinent data as shall be
required. Payments shall be made by wire transfer to: Wachovia Bank, N.A.,
Jacksonville, FL, ABA No.063000021, Account No.2000010916878, within ten (10)
days of the date thereof or by the 20thcalendar day of that month, whichever is
later. Late payments shall accrue interest on a daily basis at JEA's then
current late charge rate pursuant to JEA's Policies and Procedures. In the
unlikely event that payments cannot be made by wire transfer due to storms or
other similar events, payments shall be made by check, in legally available
funds, within the same time frames set forth above, to JEA, 21 W. Church St.,
Jacksonville, FL 32202, Attention: Payment Processing CC-3.

Section 5. Company and Authority Facilities

(a) The Company shall, at its own risk and expense, furnish, install and
maintain all necessary apparatus for utilizing the energy to be supplied
hereunder, such as transformers, switchboards, circuit breakers, safety devices,
wiring, etc., and said installation shall be of such character as will not
introduce disturbances on the Authority's lines, and the apparatus shall be
selected and used so as to secure the highest practicable power factor.

(b) The Authority shall have the right of general supervision over all apparatus
connected to its circuits, and the manner of operation of such apparatus in the
interest of the proper operation of the Authority system as a whole and the
continuity of service to all its customers. The Authority reserves the right to
review the operation and interconnection scheme of any generating customer of
the Company which may engage in parallel operation with the Company's electrical
system. The Authority may refuse to make connections, or to commence or to
continue to give service unless the installation and apparatus and operation of
the preceding shall meet with its approval, and approval of any municipal or
other agents having lawful jurisdiction. The Company agrees to abide by any
reasonable regulations which may be established by the Authority for the
operation of the apparatus connected by the Company to the Authority's lines.

(c) The Company shall provide, when needed, a suitable place or building for
properly housing the meters and other service equipment of the Authority, all in
accordance with plans and specifications furnished by the Authority.

(d) The Authority shall provide, install and maintain the necessary watt-hour
meter and its accessories of a standard manufacture for the measurement of
demand and energy consumed under this Contract.

Section 6.  Service Location

The electric energy to be furnished by the Authority under this contract shall
be delivered to the Company from the Nassau Substation which is located in
Section 43, Township 2 North, Range 27 East, Nassau County, Florida.

Section 7.  Service Specifications

(a)

The Authority shall furnish electric service of the following characteristics at
the point of delivery:

Phase

 

3

 

Wire

 

3

 

Cycles

 

60

 

Voltage

 

138,000

 

Current

 

Alternating

Metering Voltage

138,000

 

KVA Capacity

150,000 KVA

 

(b)

The Company shall use reasonable diligence to take and use electric energy
hereunder from each of the phases in such a manner that the total energy shall
be divided equally between the three phases.

(c)

Company will maintain an electrical power factor at the point of interconnection
of 90% or greater. Should the power factor fall below 90% within a billing
period, Company will be billed in accordance with the rate and measurement
methodology of Authority's Retail Rates Tariff sheet 5.1.

> Section 8.  Measurement of Energy

All electric energy furnished by the Authority hereunder shall be measured at
the service location specified in Section 6 of this contract by suitable meter
of standard manufacture, to be furnished, installed, maintained, calibrated and
read by the Authority at its expense. In the event any meter(s) fails to
register, or registers incorrectly the electric energy furnished therethrough
during any month, the Authority shall determine the length of the period in such
month during which such meter(s) failed to register or registered incorrectly,
and the quantity of electric energy delivered during such period utilizing the
Company's check metering located at the Company's Stepdown Substation (adjusted
for losses), and an appropriate adjustment based thereon shall be made in the
Company's bill solely for such month; provided that in no event shall an
adjustment be made for any month unless such meter shall have been tested by the
Authority of its own volition or at the written request of the Company within
thirty (30) days from and after the date upon which the bill for such month
shall have been rendered. Any meter which registers not more than ±0.5% slow or
fast shall be deemed correct. No device or connection shall be maintained by the
Company at the service location which will prevent any meter from registering
correctly the energy used or to be used.

Section 9.  Meter Test

The Authority, at its expense, shall periodically inspect and test the meter(s)
installed by it at intervals not exceeding one (1) year. At the written request
of the Company, the Authority shall make additional tests of any or all of such
meters in the presence of representatives of the Company. The cost of such
additional tests shall be borne by the Company if the percentage of error is
found to be not more than ±0.5% slow or fast.

Section 10.  Change in Load

Whenever possible, reasonable notice shall be given by the Company to the
Authority respecting any material changes proposed in the connected load or in
the characteristics of such load at the service location.

Section 11.  Continuity of Service and Consumption

(a) The Authority shall not be liable to the Company hereunder, nor shall the
Company be liable to the Authority hereunder by reason of failure of the
Authority to deliver or the Company to receive electrical energy as the result
of fire, strike, riot, explosion, flood, accident, breakdown, acts of God, or
the public enemy, prohibition by governmental authority or court decree, or
other acts beyond the control of the party affected; it being the intention of
each party to relieve the other of the obligation to supply electric energy or
to receive and pay for electric energy when as a result of any of the above
mentioned causes either party may be unable to deliver or use in whole or in
part the electric energy contracted to be delivered or received. Both parties
shall be prompt and diligent in using their best efforts to remove and overcome
the cause or causes of said interruption, but nothing herein contained shall be
construed as permitting the Authority to refuse to deliver or the Company to
refuse to receive electric energy after the cause of interruption has been
removed.

(b) The Authority does not guarantee that the supply of electric energy
hereunder shall be free from interruption occasioned by any of the causes
mentioned in the foregoing paragraph and it is agreed that such interruption
shall not constitute a breach of this Contract on the part of the Authority and
the Authority shall not be liable to the Company for damages resulting there
from. In the event of such interruption of service, the Authority will restore
the service as soon as it can reasonably do so and will at all times exert the
greatest efforts toward the end of supplying as nearly constant service as is
reasonable and practicable. In case of impaired or defective service, the
Company shall immediately give notice to the nearest office of the Authority by
telephone, confirming such notice in writing as soon thereafter as practicable.

Section 12.  Access to Service Location

The Company hereby grants to the Authority the right, at all reasonable times,
by its duly authorized agents and employees, to enter the premises of the
Company for the purpose of inspecting and repairing or removing the property of
the Authority, of reading meters, or of performing any work incidental to the
supplying of all services hereby contracted for.

Section 13.  Liability for Accidents

The electric energy supplied under this Contract is supplied upon the express
condition that after it passes the meter equipment of the Authority, it becomes
the property of the Company. The Company shall indemnify and save harmless and
defend the Authority for loss, damage or injury (including death) to any person
or property whatsoever resulting directly or indirectly from the use or misuse
or presence of said electric energy on the Company's premises after it passes
the point of delivery to the Company, except where such loss, damage or injury
shall be shown to have been occasioned by the sole negligence of the Authority,
its agents, servants or employees. In the event of joint negligence on the part
of the company and the Authority, any loss or damages shall be apportioned in
accordance with the Uniform Contribution Among Tortfeasors Act (Section 768.31,
Florida Statutes) as it exists on the effective date of this Contract.

Section 14.  Default

If the Company defaults in the performance of any obligations under this
Contract, the Authority will provide the Company with 30 days written notice to
cure such default. If the Company fails to cure such default, the Authority may
suspend service, such suspension not to interfere with the enforcement by the
Authority of any other legal right or remedy, and at its option the Authority
may cancel this contract in the event of any such default. No delay by the
Authority in enforcing any of its rights hereunder shall be deemed a waiver of
such rights, nor shall a waiver by the Authority of one of the Company's
defaults be deemed a waiver of any other or subsequent default.

No dispute with reference to the amount due for electric service hereunder shall
excuse the Company from paying when due the amount stated by the Authority to be
due, but any amount which the Company may have so paid that is deficient or in
excess of the amount actually found upon investigation to be due shall be
promptly paid by the Company or the Authority with interest at the same rate
indicated in Section 4, above.

Should the uncured default lie in the failure of the Company to make prompt
payments of the bills in accordance with Section 4, above, then the Authority
shall have the right immediately to discontinue service and this Contract shall,
at the election of the Authority, be wholly at an end and the parties shall
thereby be severally released from all obligations hereunder, save the rights of
action then already accrued.

Section 15.  Assignment

(a) Subject to the provisions in the next sentence, this Agreement shall be
binding upon Company and Authority and their respective successors and assigns;
provided, however, that neither Party may assign this Agreement or any rights or
obligations hereunder without first obtaining the prior written consent of the
other Party (which consent shall not be unreasonably withheld or delayed), the
consent of any lenders, if required, and any necessary governmental or
regulatory authorization, if required. No assignment shall be acceptable unless
the assignee shall meet the standards of Creditworthiness, as defined herein to
be a rating of Baa 1 by Moody's Investor Services, or BBB+ for Standard & Poor's
(S&P) or Fitch, or, in Authority's sole discretion, meet the standards set forth
in Section 19 of this Agreement. In addition, the assignee shall provide an
agreement to be bound by and abide by all the terms and conditions contained in
this Agreement.

(b) If the assignee shall fail to maintain the Creditworthiness standards as set
forth herein, the assignee shall be required to provide Authority with notice,
and provide, wi thin five (5) business days of such notice, an irrevocable
letter of credit in accordance with the requirements set forth in Section 19 of
this Agreement.

Section 16.  Notices

Any notice contemplated by this Contract shall be made in writing and shall be
delivered in person or by deposit in the U.S. mail, first class mail, certified
receipt requested, to JEA, 21 West Church Street, Jacksonville, Florida 32202,
ATTENTION: CEO/Managing Director in the case of the Authority; and to FLORIDA
PUBLIC UTILITIES COMPANY, Post Office Box 3395, West Palm Beach, Florida
33402-3395, ATTENTION: President as to the Company. The designation of the
person to be notified or the address of such person may be changed at any time
by similar notice.

Section 17.  Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon any respective
successors and assigns of the Parties.

Section 18.  Sole Agreement

This Amended and Restated Electric Service Contract embodies the entire
Agreement and understanding between the parties hereto, and incorporates all the
previous amendments to the 1996 Agreement as set forth in the Recitals stated
herein, and there are no other prior agreements or understandings, oral or
written with reference to the subject matter thereof that are not merged herein
and superseded hereby.

Section 19.  Credit

(a) At all times during the term of this contract, Company shall maintain an
acceptable standard of creditworthiness which shall be the more stringent (as to
each measure) of a level equivalent to (i) that defined by Company's current
commercial bank lenders at the time or (ii) (A) Total Liabilities to Tangible
Net Worth less than 3.75 and (B) Fixed Charge Coverage Ratio greater than 1.50
(as both of such ratios are defined in Attachment A hereto). An example of
Company's current standard of creditworthiness, as defined by its current bank
lender, is shown in Attachment A.

(b) Should Company not satisfy the standards of creditworthiness defined above,
Company shall notify Authority of the failure to meet either of these standards
as soon as Company is aware of such failure and in no case later than when
Company notifies Company's commercial bank lender(s). Company shall provide
within five (5) days of such notice, the irrevocable letter of credit
substantially in the form of Attachment B from either (i) a commercial bank
rated no lower than Aa3/AA- by Moody's Investors Service or Standard & Poor's or
(ii) a commercial bank acceptable to Authority in its sole discretion, with a
term of one (1) year in the amount of the highest one month's amount due
Authority for service hereunder prior to such date or $3,000,000.00, whichever
is greater. In addition, Company shall require that any Commercial lender (s)
shall agree to forebear from pursuing any and all remedies for default for a
minimum period of 30 days following notice of such failure.

(c) Company shall not be obligated to renew such letter of credit if, during its
one (1) year term or extensions thereof, Company cures the substandard condition
of creditworthiness. If such letter of credit is required by the terms hereof to
be renewed and Authority does not receive written evidence from the letter of
credit bank by the date which is 10 days prior to the expiration date of such
letter of credit of such renewal for an additional one-year period (or a new
letter of credit from another bank meeting the requirements established in this
Section), Authority may draw the full amount available under such letter of
credit and retain such amount as a permanent deposit for amounts due hereunder.
If at any time the deposit is reduced from an amount less than the full amount
of such letter of credit or if such letter of credit is drawn upon and the full
amount of the draw is not reinstated within five (5) days of such draw,
Authority may elect to terminate its obligation hereunder to supply energy to
Company.

(d) Company provides bank lenders certification reports of credit standards
quarterly, and Company shall furnish the same certification reports to
Authority.

Section 20.  Reps and Warrants

The parties hereby represent and warrant to each other this Amended and Restated
Electric Service Contract has been duly and validly executed and delivered by
such party and constitutes such party's legal, valid and binding obligation,
enforceable against it in accordance with its terms. The Authority further
represents and warrants that as of the date hereof, Company is not in default of
any provisions of the 1996 Agreement, as amended by the 2000 Amendment, and the
2006 Amendment.



 






Signature Page Follows











IN WITNESS WHEREOF, JEA, and FLORIDA PUBLIC UTILITIES COMPANY, a Florida
corporation, have caused this Contract to be executed and attested by their duly
authorized officer on the day and date first above written.










ATTEST:

JEA







/s/ Cathy Barnwell

(SEAL)

By:

/s/ J. A. Dickenson

CEO/Managing Director







Form Approved:







/s/ Debra A. Braga

Assistant General Counsel










 

ATTEST

FLORIDA PUBLIC UTILITIES CO.










/s/ George M. Bachman

By: /s/ John T. English

(SEAL)

Signature

Signature

George M. Bachman

John T. English

Secretary-Treasurer

CEO




















ATTACHMENT A




MAINTENANCE OF $20 M LINE OF CREDIT FROM BANK OF AMERICA

Compliance Ratios For Line Of Credit Are As Follows:




i)

Total Liabilities to Tangible Net Worth Ratio.

Maintain as at the end of each fiscal year a ratio of Total Liabilities
(excluding the non- current portion of Subordinated Liabilities) to Tangible Net
Worth not exceeding 4:1.

"Tangible Net Worth" means the value of the Company's total assets (excluding
intangibles such as goodwill and patents) less Total Liabilities.

"Subordinated Liabilities" means liabilities subordinated to the Company's
obligations to the Lender in a manner acceptable to the Lender in its sole
discretion.

ii)

Fixed Charge Coverage Ratio:

Maintain a Fixed Charge Coverage Ratio of at least 1.25:1.00.

"Fixed Charge Coverage Ratio" means the ratio of (i}net income after income
taxes, plus depreciation and amortization, plus interest expense, plus
rent/lease expense, plus/minus the change in the value of any Interest Rate
Protection Agreement to (ii) current maturities of long term debt and Capital
Lease obligations, plus interest expense, plus rent/lease expense.











ATTACHMENT B




(Bank Letterhead)




[Date]







JEA

21 W. Church Street

Jacksonville, FL 32202




RE:

IRREVOCABLE LETTER OF CREDIT NO.

 U.S. $




To the [          ] Department:




We hereby issue our irrevocable, unconditional Letter of Credit No.

in favor of JEA for the account of JEA (the "Account Party").

We undertake to honor from time to time your draft or drafts on us at sight in
an amount or amounts not exceeding, in the aggregate U.S. $     _

Drafts drawn hereunder must be marked "Drawn under Letter of Credit No.

, dated _____________, 2006" accompanied by your certification as follows:

Under Section [19] of the Amended and Restated Agreement dated __ , 2008 between
JEA and the Florida Public Utilities, Inc. (FPU), JEA is entitled to the amount
of such draw in satisfaction of certain past due amounts from FPU as defined
under the current agreement.

OR

Under Section [19] of the Amended and Restated Agreement dated

-,2008 between JEA and the Florida Public Utilities, Inc., JEA is entitled to
draw the full amount available to be drawn hereunder because JEA has not
received written notice from you within 10 days prior to the scheduled
expiration that the term of such Letter of Credit has not been extended by an
additional year.




We agree that we shall have no duty or right to inquire as to the basis upon
which JEA has determined to present to us any draft under this Letter of Credit
and shall honor such draft upon presentation in accordance with the terms
hereof. Partial drawings are permitted.

This Letter of Credit is valid until _____________, provided; however, that this
Letter of Credit will be automatically extended without amendment for one (1)
year from the present or any future expiry date hereof unless sixty (60) days
prior to such expiry date we notify you by overnight courier or certified mail
that we elect not to extend this Letter of Credit beyond the then current
expiration date.

This Letter of Credit contains all the terms and conditions of this credit which
shall not be altered except by reduction in amount due to corresponding payments
in like amount in compliance with the above terms. We hereby waive any defense
based on any allegation of fraud.

This letter of Credit is subject to the International Standby Practices,
International Chamber of Commerce Publication No. 590 (the "ISP98") and the laws
of the State of Florida to the extent not inconsistent therewith.

This Letter of Credit is transferable and assignable in its entirety. There are
no other conditions to this Letter of Credit.





Very truly yours,







[Bank]